                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     ELKINS


LESIA KINCAID,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 2:18-CV-85
                                                            (BAILEY)
DITECH FINANCIAL LLC,

               Defendant.


               ORDER GRANTING MOTION TO COMPEL ARBITRATION

       Pending before this Court is Defendant Ditech Financial LLC’s (“Ditech”) Motion to

Compel Arbitration and to Dismiss Action [Doc. 6], filed on October 2, 2018. The motion

has been fully briefed and is ripe for decision.

                                       BACKGROUND

       Plaintiff Lesia Kincaid filed a Class Action Complaint [Doc. 1] against Defendant

Ditech alleging violations of the West Virginia Consumer Credit and Protection Act. Plaintiff

alleges Ditech, while attempting to collect on a debt, used “fraudulent, deceptive, or

misleading” language in its letters to individuals [Doc. 1, ¶ 16]. Plaintiff alleges that Ditech’s

letter stated the creditor “will not sue you” for the debt owed, instead of the required

“cannot sue you” language [Id. at ¶¶ 16–21]. Ditech moved to compel this case to

arbitration based on an arbitration provision in a contract Plaintiff entered into for the

purchase of a manufactured home.




                                                1
       In 1999, plaintiff entered into a contract titled as RETAIL INSTALLMENT

CONTRACT, SECURITY AGREEMENT, WAIVER OF TRIAL BY JURY AND

AGREEMENT TO ARBITRATION OR REFERENCE OR TRIAL BY JUDGE ALONE (the

“Contract”) with Carrico Mobile Homes, Inc. to purchase a manufactured home. Greenpoint

Credit Corporation (“Greenpoint”) financed plaintiff’s purchase.      In 2004, Greenpoint

assigned its loan servicing rights to certain loans to Green Tree Servicing LLC, now as

Ditech, the defendant in this case. One of the servicing agreements now assigned to

Ditech was plaintiff’s. Plaintiff’s loan which was previously serviced by Greenpoint is now

serviced by Ditech. In collection for a debt owed on the loan, plaintiff alleges Ditech

violated the law. Plaintiff filed her claim as a Class Action Complaint to represent a class

of multiple unnamed and unknown other people who have been sent letters by Ditech that

also contain the “will not sue you” language. Ditech points to the Contract, which Ditech

argues requires this dispute to be handled by arbitration.

       Most relevant to the instant dispute, the Contract contains a section titled

“ARBITRATION OF DISPUTES AND WAIVER OF JURY TRIAL.” The language of this

section is as follows:

       a.     Dispute Resolution. Any controversy or claim between or among you
              and me or our assignees arising out of or relating to this Contract or
              any agreements or instruments relating to or delivered in connection
              with this Contract, including any claim based on or arising from an
              alleged tort, shall, if requested by either you or me, be determined by
              arbitration, reference, or trial by a judge as provided below. A
              controversy involving only a single claimant, or claimants who are
              related or asserting claims arising from a single transaction, shall be
              determined by arbitration as described below. Any other controversy
              shall be determined by judicial reference of the controversy to a
              referee appointed by the court or, if the court where the controversy
              is venued lacks the power to appoint a referee, by trial by a judge


                                             2
               without a jury, as described below. YOU AND I AGREE AND
               UNDERSTAND THAT WE ARE GIVING UP THE RIGHT TO TRIAL
               BY JURY, AND THERE SHALL BE NO JURY WHETHER THE
               CONTROVERSY OR CLAIM IS DECIDED BY ARBITRATION, BY
               JUDICIAL REFERENCE, OR BY TRIAL BY A JUDGE.

       b.      Arbitration. Since this Contract touches and concerns interstate
               commerce, an arbitration under this Contract shall be conducted in
               accordance with the United States Arbitration Act (Title 9, United
               States Code), notwithstanding any choice of law provision in this
               Contract. The Commercial Rules of the American Arbitration
               Association ("AAA") also shall apply. The arbitrator(s) shall follow the
               law and shall give effect to statutes of limitation in determining any
               claim. Any controversy concerning whether an issue is arbitrable shall
               be determined by the arbitrator(s). The award of the arbitrator(s) shall
               be in writing and include a statement of reasons for the award. The
               award shall be final. Judgment upon the award may be entered in any
               court having jurisdiction, and no challenge to entry of judgment upon
               the award shall be entertained except as provided by Section 10 of
               the United States Arbitration Act or upon a finding of manifest
               injustice.

       c.      Judicial Reference or Trial by a Judge. If requested by either you
               or me, any controversy or claim under subparagraph (a) that is not
               submitted to arbitration as provided in subparagraph (b) shall be
               determined by reference to a referee appointed by the court who,
               sitting alone and without jury, shall decide all questions of law and
               fact. You and I shall designate to the court a referee selected under
               the auspices of the AAA in the same manner as arbitrators are
               selected in AAA-sponsored proceedings. The referee shall be an
               active attorney or retired judge. If the court where the controversy is
               venued lacks the power to appoint a referee, the controversy instead
               shall be decided by trial by a judge without a jury.

[Doc. 7-2, p. 5]. Defendant Ditech filed the instant motion to compel arbitration, arguing

that these provisions require arbitration for this case. Plaintiff argues that the provisions

do not require arbitration of the instant claims. The motion has been fully briefed and is

ripe for judicial review.




                                              3
                                    APPLICABLE LAW

       A party can compel arbitration by establishing: (1) the existence of a dispute

between the parties; (2) a written agreement that includes an arbitration provision which

purports to cover the dispute; (3) the relationship of the transaction, which is evidenced by

the agreement, to interstate or foreign commerce; and (4) the failure, neglect, or refusal of

the party to arbitrate the dispute. See American General Life & Accident Ins. Co. v.

Wood, 429 F.3d 83, 87 (4th Cir. 2005) (citing Adkins v. Labor Ready, Inc., 303 F.3d 496,

500–01 (4th Cir. 2002)).

       Generally, “[t]he FAA reflects ‘a liberal federal policy favoring arbitration

agreements.’” Adkins, 303 F.3d at 500 (quoting Moses H. Cone Mem'l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1 (1983)). Indeed, the FAA serves as “a response to hostility of

American courts to the enforcement of arbitration agreements, a judicial disposition

inherited from then-longstanding English practice.” Circuit City Stores, Inc. v. Adams,

532 U.S. 105 (2001). Moreover, a court is required to “resolve ‘any doubts concerning the

scope of arbitrable issues . . . in favor of arbitration.’” Hill v. PeopleSoft USA, Inc., 412

F.3d 540, 543 (4th Cir. 2005) (quoting Moses H. Cone Mem'l Hosp., 460 U.S. at 24–25).

       “Although federal law governs the arbitrability of disputes, ordinary state-law

principles resolve issues regarding the formation of contracts.” Hill, 412 F.3d at 543 (citing

First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995); Moses H. Cone

Mem'l Hosp., 460 U.S. at 24). For example, “generally applicable contract defenses, such

as fraud, duress, or unconscionability, may be applied to invalidate arbitration agreements

without contravening § 2” of the FAA. See Doctor's Assocs., Inc. v. Casarotto, 517 U.S.


                                              4
681, 687 (1996) (citations omitted).” Wijesinha v. DirectTV, LLC, 2016 WL 10906449, *3

(S.D. Fla. Sept. 29, 2016).

                                        DISCUSSION

       As an initial matter, there is no dispute that three of the four elements set forth in

American General Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 87 (4th Cir. 2005),

have been satisfied. First, there is clearly a dispute between the parties. Next, the

relationship of the transaction to interstate or foreign commerce is satisfied because the

parties are citizens of different states and the allegations involve the mailing of letters,

which are instrumentalities of interstate commerce. Finally, there is clearly a failure,

neglect or refusal of the plaintiff to arbitrate the dispute as evidenced by the Complaint in

front of this Court and the instant motion to compel arbitration.

       The only issue is the second requirement—whether there is a written agreement that

includes an arbitration provision which purports to cover the dispute. Both sides argue that

the Contract is unambiguous in regards to arbitration. Unsurprisingly however, they

disagree on what the results of this “unambiguous” provision requires. Plaintiff believes the

Contract does not require arbitration in this case, while defendant believes arbitration is

required. The reason for this disagreement and confusion is because the Contract, and

specifically the Dispute Resolution provisions, mention multiple methods for dealing with

disputes arising out of the Contract.

       First, the Contract is titled, in bold and all caps, “RETAIL INSTALLMENT

CONTRACT, SECURITY AGREEMENT, WAIVER OF TRIAL BY JURY AND

AGREEMENT TO ARBITRATION OR REFERENCE OR TRIAL BY JUDGE ALONE.” By



                                             5
its title alone, the Contract allows for resolution of disputes by (1) arbitration; (2) reference;

or (3) trial by judge.

       Secondly, and at the crux of the disagreement, is the “ARBITRATION OF

DISPUTES AND WAIVER OF JURY TRIAL” section of the Contract. In relevant part, the

“Dispute Resolution” subsection states:

       Any controversy or claim . . . arising out of or relating to this Contract . . .
       shall, if requested by either you or me, be determined by arbitration,
       reference, or trial by a judge as provided below. A controversy involving only
       a single claimant, or claimants who are related or asserting claims arising
       from a single transaction, shall be determined by arbitration as described
       below. Any other controversy shall be determined by judicial reference of the
       controversy to a referee appointed by the court or, if the court where the
       controversy is venued lacks the power to appoint a referee, by trial by a
       judge without a jury, as described below.

According to this provision, either side can request arbitration, reference, or trial by judge.

Also according to this provision, however, if the claim is a single claimant or related

claimants asserting claims from a single transaction, then the only remedy seems to be

arbitration. Finally, the provision calls for judicial reference to a court-appointed referee or

trial by a judge without a jury. So this provision that is supposed to clearly explain how

disputes are to be resolved is instead convoluted and creates uncertainty for the parties.

There are a number of interpretations that can reasonably come from this section. It could

be read as “any” and every controversy or claim can be determined by any of the three

methods that one side requests. It is also very unclear what claims ”shall” be determined

by judicial reference or trial by judge because the provision states “any other controversy”

shall be resolved by these methods. What “other” means can be interpreted by the parties

many different ways.



                                                6
       However, the main issue based on the parties’ briefs is how this case fits with the

language “A controversy involving only a single claimant, or claimants who are related or

asserting claims arising from a single transaction, shall be determined by arbitration as

described below.” Plaintiff framed her claims as a class action that represents a class of

multiple persons asserting claims from separate transactions. Therefore, plaintiff argues,

the language requiring arbitration is inapplicable to this case.

       On the other hand, defendant Ditech argues the provision covers both individual and

class claims. Defendant points to a Pennsylvania federal court case that dealt with an

identical arbitration provision. See Herndon v. Green Tree Servicing LLC, 2016 WL

1613973, at *5 (M.D. Pa. Apr. 22, 2016). In Herndon, the court did indeed state that the

provision was “broad language,” but the court only compelled arbitration for the individual

claims and the putative class claims were not fully addressed. Id. at *5. However, that

case centered around whether or not a party who was not an original signatory could

enforce the arbitration provision. Id. at *4–6. Looking at that court’s opinion, the issue

here—distinguishing between single claimant or single transaction and class actions and

whether that makes a difference for requiring arbitration—was not addressed at all.

       In the end, this Court is not tasked with determining if this case constitutes a single

claimant case which requires arbitration or whether it is a case of multiple claimants and

multiple transactions, which may not require arbitration. For threshold questions of whether

a claim belongs in arbitration, the “Arbitration” subsection of the “ARBITRATION OF

DISPUTES AND WAIVER OF JURY TRIAL” section of the Contract delegates this

determination to the arbitrator, not this Court. The Contract reads: “Any controversy



                                              7
concerning whether an issue is arbitrable shall be determined by the arbitrator(s).”

Determining whether arbitration is required or not depends on whether this case constitutes

(1) a single claimant or (2) multiple persons asserting claims from separate transactions.

Since it cannot be determined whether arbitration is required without determining that

threshold issue and the Contract clearly delegates that determination to an arbitrator, this

case shall be referred to arbitration.

       Delegation provisions that move the threshold decisions of arbitrability from the

judicial system and into the arbitration arena are enforceable. See e.g., Schumacher

Homes of Circleville, Inc. v. Spencer, 237 W.Va. 379, 387, 787 S.E.2d 650, 658 (2016).

Additionally, the Contract states that the “Commercial Rules of the American Arbitration

Association ("AAA") also shall apply.” [Doc. 7-2, p. 5]. Reference to the AAA has been

held as sufficient to show that threshold questions of arbitrability are to be decided by the

arbitrator. See, e.g., West Virginia CVS Pharmacy, LLC v. McDowell Pharmacy, Inc.,

238 W.Va. 465, 480, 796 S.E.2d 574, 589 (2017) (“[I]ncorporation of the AAA rules

constituted ‘clear and unmistakable’ evidence of [the parties'] intent to submit the

arbitrability dispute to arbitration.”); Ashworth v. Five Guys Operations, LLC,

2016 WL 7422679, at *3 (S.D. W.Va. Dec. 22, 2016) (Chambers, C.J.) (noting the

“unanimity of opinion among federal courts” that incorporation by reference to AAA is “clear

and unmistakable expression of the parties' intent to leave gateway issues to the arbitrator

and not the court,” even though the authoring judge did not agree with the logic).

       Therefore, this case shall be referred to arbitration because (1) there is a question

of whether this case constitutes a single claimant case or if it is class of multiple cases and



                                              8
separate transactions; (2) the Contract provides that questions of arbitrability are to be

determined by the arbitrator; and (3) the Contract refers to the AAA. The arbitrator is

required in order to determine how this case shall be categorized and, once that

determination is made, whether the case should be handled in arbitration or in this Court.

                                     CONCLUSION

      Based on the foregoing, Defendant Ditech Financial LLC’s Motion to Compel

Arbitration and to Dismiss Action [Doc. 6] is GRANTED. Accordingly, this Court ORDERS

this matter be STAYED pending arbitration.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all counsel of record herein.

      DATED: November 13, 2018.




                                             9
